After our opinion in this case was filed, the plaintiff, by leave of court, filed a motion for reargument. Later she filed a memorandum setting forth in detail the reasons for such motion. With one exception, the reasons advanced by the plaintiff in support of her motion are, in substance, identical with those already urged by her in this case. Excluding the exception, these reasons present for our consideration no contention which has not already been considered by us and dealt with in our opinion.
The above-mentioned exception is a claim that the construction given to the contract by this court violates the due process clause of the fourteenth amendment of the United States constitution, by which, according to the plaintiff, "a state is prevented from impairing or destroying the right of its own residents and the residents of other states to enter into contracts outside of it, and from impairing, destroying or enlarging rights and obligations arising under such contracts."
This contention is without merit for two reasons, either of which is sufficient in itself to deny the contention. In the first place, this is the first time that such an issue has been raised and presented in this case. Therefore, the question that the plaintiff now seeks to raise is clearly not a proper ground upon which to base a motion for reargument. Secondly, assuming that the question were before us for consideration, *Page 274 
there is nothing in this case that in any way raises the constitutional question now urged by the plaintiff. The decisive issue in the case was the determination of the contract which the insured made with the defendant insurance company. In our judgment, the due process clause of the fourteenth amendment to the United States constitution does not apply in the circumstances of this case. We therefore find no reason for granting the plaintiff's motion for reargument.
Motion denied.